SEE PDF OF PRESENTATION Slide 1: Investor Presentation November 2009 Slide 2: Forward Looking Statements Statements contained herein that are not historical facts are forward-looking statements within the meaning of the Securities Act of 1933, as amended.Those statements include statements regarding the intent, belief or current expectations of Chembio and its management. Such statements reflect management's current views, are based on certain assumptions and involve risks and uncertainties. Actual results, events, or performance may differ materially from the above forward-looking statements due to a number of important factors, and will be dependent upon a variety of factors, including, but not limited to, Chembio’s ability to obtain additional financing and the demand for Chembio's products.Chembio undertakes no obligation to publicly update these forward-looking statements to reflect events or circumstances that occur after the date hereof or to reflect any change in Chembio's expectations with regard to these forward-looking statements or the occurrence of unanticipated events. Factors that may impact Chembio's success are more fully disclosed in Chembio's most recent public filings with the U.S. Securities and Exchange Commission. Slide 3: • Medford, NYManufacturer of Proprietary Point of Care Rapid Diagnostic Tests – 100 Employees • FDA Approved Lateral Flow (LF) Rapid HIV Tests – Marketed in the U.S. by Inverness Medical. Sales Increase thru Q3YTD of 120% to $3.45MM vs. $1.57MM in 2008. • Total Revenues through 9 Months of $10.3MM, up 19.6%. Profitable in Q2, Q3 and YTD. • New Product Pipeline Enabled by Patented Dual Path Platform (DPP®) Rapid, Point-of-Care-Testing (POCT) Platform Slide 4: Organization & Management Team Lawrence Siebert, CEO & Chairman Richard Larkin, CFO Javan Esfandiari, Sr. VP R&D Rick Bruce, VP Operations Tom Ippolito, VP Reg., QA/QC Sandy Speer, Dir. Client Serv. Dr. Gary Meller, Director Katherine Davis, Director Total Employment Approx . 100 S, G&A 7 Ops. 69 R&D 18 Reg. & Clinical, QA & QC 7 Slide 5: Regulatory Approvals Provide Access to Large, Diverse & Global POCT Markets Two FDA-ApprovedPMA’s USDA-Approved Facility & Product Licenses ISO Certified for Global Markets Slide 6: $6.7B Global Point of Care Test (POCT) Market Europe $3,254 (52%), U.S. Hosp. $1,772 (28%), U.S. Decentralized sites $591 (9%), etc (see PDF for more details). At 7% Projected Increases, even with Large Low-Growth Segments (e.g., Glucose), Global POCT Market is Fastest Growing Segment of $39.5B In-Vitro Diagnostics Market, Projected to Reach $8.8B by 2012 Source: Independent MarketResearch Report Slide 7: POCT Market Drivers • Reduce Patient Stays and Costs, Improve Patient Outcomes with Prompt & Early Diagnosis – Improve Therapeutic Intervention – Prevent Needless Admissions – Simplify Testing Procedures to Reduce Testing Costs – Avoid Delays from Central Lab Batching – Eliminate Need for Return Visit (s) Slide 8: Overview of Current Products & Revenue 2008 – Total Revenue $11,049,600 LF-HIV, Int’l - $7,008,800 (64%), LF-HIV-U.S. - $2,183,500 (20%), Other - $1,037,468 (9%), R&D $693,803 (6%), DPP $126,000 (1%). Slide 9: Overview of Current Products &Revenue YTD Increases from U.S. Market, DPP® and R&D Contracts None Mos. Ended 9/30/09 – Total Revenue $10,282,807 LF-HIV, Int’l - $4,379,276 (42%), LF-HIV-U.S. - $3,450,000 (34%), Other - $796,233 (8%), R&D $954,058 (9%), DPP $619,530 (6%), Royalty Income $83,710 (1%). Slide 10: FDA Approved Rapid HIV Tests Distributed in US Exclusively by Inverness Medical • 120% YTD Increase thru Q3 in US Market Revenues – $3.45MM vs. $1.570MM – Gains Based Upon Market Expansion and Increased Market Share • Competitive Features – CLIA Waived – Two Formats – 99.7% Sensitivity; 99.9% Specificity – Proprietary Formulation Enables 24 Month Stability – Strong Marketing Partner Slide 11: Chembio’s Rapid HIV Tests are Distributed Globally • Approved for Procurements by UN,WHO, CDC/USAID (PEPFAR) • Registered/Approved in several countries in South America, Asia, and Africa • CE Mark Pending Slide 12: Estimated Projected Total Annual Sales of U.S. POCTs 2008-2012 Unit Growth of 79% on Sales Growth of 31% Creating Opportunity for Multiplexed Products Chart showing Sales as follows:
